DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed January 25, 2021.  Claims 1-16 and 20 have been amended.  Claims 16-19 are canceled.  Claims 21-23 are added.  Claims 1-16 and 20-23 are currently pending and have been examined in the application.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims1, 10 and 20 the subject matter “automatically providing, for display within the displayed user-generated digital content item, a selectable object element for selecting the identified object at a position where the identified object is depicted within the user-generated digital content item, the selectable object element indicating visual information for the product within the user-generated digital content item upon user interaction with the user-generated digital content item,” is not described in the original disclosure.  The specification discloses that the “in one or more embodiments, the method 700 includes providing, via the graphical user interface, a selectable element with respect to the detected object within the user-generated digital content item. In one or more embodiments, providing the graphical user interface including the immersive view for the product by providing the immersive view for the product in response to detecting a selection of the selectable element with respect to the detected object within the user-generated digital content item.” [0177].  The specification does not describe automatically providing, in the displayed user-generated digital content item, a selectable object element; neither that the identified object is selected at a position where the identified object is depicted within the user-generated digital content item.  This is impermissible new matter.  The specification further does not describe how a selectable object element is automatically displayed in the displayed user-generated digital content item.  The ability of one skilled in the art to make and use the invention does not satisfy the written description requirement if details of how the claimed function is to be performed are not disclosed, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
Claims 2-9, 11-16 and 21-23 by being dependents of claims 1, 10 and 20respecetively are also rejected.
In Claim 9 the subject matter “automatically providing, for display within the displayed user-generated digital content item; an additional selectable object element positioned where the additional object is depicted within the user-generated digital content item,” is not described in the original disclosure.  The specification discloses that the “in one or more embodiments, the method 700 includes providing, via the graphical user interface, a selectable element with respect to the detected object within the user-generated digital content item. In one or more embodiments, providing the graphical user interface including the immersive view for the product by providing the immersive view for the product in response to detecting a selection of the selectable element with respect to the detected object within the user-generated digital content item.” [0177].  The specification does not describe automatically providing an additional selectable object element positioned where the additional object is depicted within the displayed user-generated digital content item.  This is impermissible new matter.  Neither does it describe how it automatically provides an additional selectable object element positioned where the additional object is depicted.  The ability of one skilled in the art to make and use the invention does not satisfy the written description requirement if details of how the claimed function is to be performed are not disclosed, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-16 and 20-23 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019),(accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea are: receiving, from a user of a social networking system, a user-generated item; identifying an object within the user-generated item; determining a confidence score associated with a likelihood that the detected object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; associating, based on the confidence score, the user-generated item with the product from the product catalog; providing, for display the user-generated digital content item as a social networking post; the selectable object element indicating visual information for the product within the user-generated digital content item upon user interaction with the user-generated digital content item; upon receiving a detection of a user selection of the selectable object element from within the user-generated item: providing, within the immersive view for the product, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  These limitations comprise commercial interactions including advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or interactions between people including social activities and following rules or instructions, and therefore, fall under the abstract grouping of Certain Methods Of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to insignificant extra-solution activity and mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of automatically providing, for display within the displayed user-generated digital content item, a selectable object element for selecting the identified object at a position where the identified object is depicted within the user-generated digital content item; providing, for displaying within a second graphical user interface an immersive view for the product corresponding to the object, which is insignificant extra-solution activity because such activities amount to mere data outputting in the implementation of the abstract idea.  See MPEP 2106.05(g).  Also, the limitations referring to a digital content item; as a social networking post; and within a first graphical user interface of a client device are recited at a high level of generality and are merely the use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply adding insignificant extra-solution activities and merely applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claim does not, for example, purport to improve the functioning of a computer.  Nor effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitation of providing in response to the selection of the object element, a graphical user interface comprising an immersive view for the product.  Viewing these limitation individually, displaying a graphical user interface comprising an immersive view for the product corresponding to the object; is used only for insignificant extra-solution activity because such activity amounts to necessary data outputting in implementing the aforementioned abstract concept.  Furthermore, the courts have recognized receiving or transmitting data over a network to be well‐understood, routine, and conventional functions when they are claimed as insignificant extra-solution activity.  See MPEP 2106.05(d)II; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015).  Also, it is well known and routine to provide selectable objects for display in a graphical user interface.  See at least Chandra et al. (US 7130885 B2); Systrom et al. (US 20140279068 A1); Ramos et al. (US 20170161824 A1); Slusarczyk et al. (US 20180268471 A1); Cordova-Diba et al. (US 20160042251 A1); Ubillos et al. (US 20130238990 A1); Christiansen et al. (US 20160070449 A1).  Additionally, the limitations generically, referring to a social networking system, a digital content item, a graphical user interface, and a processor (claim 10), also do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing functions automated by a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-9 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 10-16 and 20-23 suffer from substantially the same deficiencies as outlined with respect to claims 1-9 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-14, 16, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Viswanathan (US Patent 10438264) in further view of Systrom (US Publication 2014/0279068).
A.	In regards to Claims1, 10 and 20, Yachin teaches a computer-implemented method, system and non-transitory computer medium, comprising:
	at least one processor; Yachin [Col. 9 Ln. 40];
	and at least one non-transitory computer readable storage medium storing instruction thereon; Yachin [Col. 9 Ln. 38-39];
	receiving, from a user of a networking system, a user-generated digital content item; Yachin [Col. 1 Ln. 53-54: client-side platform associated with a network of one or more affiliated vendors; Col. 4 Ln. 31-32: the end user may capture images via the onboard camera from within the client-side platform]; 
	identifying an object within the user-generated digital content item; Yachin [Col. 5 Ln. 7-8];
	determining a confidence score associated with a likelihood that the identified object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; Yachin[Col. 5 Ln. 11-13: e.g. client-side platform determine with sufficient confidence (i.e. confidence measure/score) that the desired item is a hightop basketball shoe; Col. 5 Ln. 33-36; Col. 8 Ln. 12-14];
	associating, based on the confidence score, the user-generated digital content item with the product from the product catalog; Yachin [Col. 2 Ln. 36-38; Col. 8 Ln. 12-14: the candidate items ordered or ranked (i.e. scored) in order of relevance or similarity to the desired item (i.e. confidence), and displayed on the display screen of the mobile device according to their relevance (i.e. score)];
	upon detecting a user selection of the selectable object element within the user-generated digital content item: providing, for displaying within a second graphical user interface comprising an immersive view for the product corresponding to the object; Yachin FIG. 2D, [Col. 6 Ln. 13-14: user may click, tap, or otherwise contact the portion of the display screen corresponding to the candidate item; Col. 6 Ln. 16-18: if the selected item is offered by an in-network vendor, the client-side platform call network APIs (another/second user interface)]; 
	and providing, within the immersive view for the product, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  Yachin FIG. 2D, [Col. 6 Ln. 34-37; Col. 5 Ln. 41-44];
	additionally and/or alternatively, Viswanathan discloses, determining a confidence score associated with a likelihood that the identified object corresponds to a product from a product catalog, the product catalog comprising a plurality of products; Viswanathan [Col. 15 Ln. 24-26: identifying an item in the image using information about a catalog of items offered by an electronic marketplace; Col. 9 Ln. 63-67: once an item has been identified, a similar process of identifying features, generating confidence scores, and presenting user interface that displays matched candidate values for features of an item may be transmitted to a merchant];
	associating, based on the confidence score, the user-generated digital content item with the product from the product catalog; Viswanathan [Col. 15 Ln. 47-50: transmitting the image of the item and a ranked portion of candidate values for the feature which are ranked according to associated confidence scores];
	upon receiving a detection of a user selection of the object element from within the user-generated digital content item: providing, for displaying within a second graphical user interface 
	it would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin with the teachings from Viswanathan with the motivation to provide algorithms for generation of better confidence scores which result in more efficient item offer processing by the service provider computers and provide a more satisfactory experience that further results in fewer abandoned or incorrect item offers in an electronic marketplace.  Viswanathan [Col. 3 Ln. 31-35];
	although, Yachin discloses, receiving a user-generated digital content item, it does not specifically disclose, receiving, from a user of a social networking system, a user-generated digital content item; this is disclosed by Systrom [0025: user can capture a photographic image through a camera integrated into a smartphone and upload the photographic image to his social feed within the social networking system];
	providing, for display within a first graphical user interface of a client device, the user-generated digital content item as a social networking post; this is disclosed by Systrom [0018: enables users to upload images to a social feed within a social networking system and to incorporate links to brands or products within the image];
	automatically providing, for display within the displayed user-generated digital content item, a selectable object element for selecting the identified object at a position where the identified object is depicted within the user-generated digital content item, the selectable object element indicating visual information for the product within the user-generated digital content item upon user interaction with the user-generated digital content item; this is disclosed by Systrom [0018: tags an image in a social feed with brand-related metadata, to define a link (or "hotspot") within the image to brand content; incorporate links to brands or products within the image; 0033: automatically generate the tag for the image; 0056: display callouts for each hotspot in the image, such as a product or brand description in response to a mouse-over event over a tagged product; 0077: set one or more areas of the image through which a user can access additional brand, product, merchant, or product line information];
	additionally and/or alternatively, Systrom discloses, upon detecting a user selection of the selectable object element within the user-generated digital content item: providing, for displaying within a second graphical user interface comprising an immersive view for the product corresponding to the object; Systrom [when a user clicks, touches, or otherwise selects the tagged image or a hotspot within the image, direct the user to another interface within the social networking system]; 
	and providing, within the immersive view for the product, a view of the product from the product catalog, an interactive purchase option to purchase the product, and a view related product option to view other products associated with the product.  Systrom FIG. 11-[illustrates product is one from a catalog of clothing]; [0110: identify the product as one item in a clothing line by a particular brand; access a product database to identify the product based on the product information; 0035: set one or more areas of the image through which a user can access additional brand, product, access an online merchant or store through which to purchase a product or other brand products].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin with the teachings from Systrom with the motivation to provide a social feed including photos related to a product; and, allow a user to interact with the image in the social feed by enabling users to purchase the product.  Systrom [0017].
B.	In regards to Claim 3, Yachin does not specifically disclose, further comprising: receiving a user-identification of the product from the product catalog with respect to the user-generated digital content item; this is disclosed by Systrom [0032: receives a text-based descriptor of a product visible in the image, access a database of template images of a product based on the descriptor, and implement template matching to identify the product in the image]
	and determining the confidence score based on the received user-identification of the product from the product catalog.  This is disclosed by Systrom [0104: adjust an order or rank of images in the social feed, such as based on users views, user likes, reposts, repins].  The motivation being the same as stated above in claim 1.
C.	In regards to Claim 4, Yachin discloses, wherein determining the confidence score further comprises analyzing a display of the user-generated digital content item to confirm the user-identification of the product from the product catalog. Yachin [Col. 5 Ln. 11-14].
D.	In regards to Claims 6 and 11, Yachin discloses, further comprising: identifying a purchase by the user, associated with the user-generated digital content item, of the product from the product catalog; Yachin [Col. 6 Ln. 23-27];
	Yachin discloses determining a confidence score but does not specifically disclose, determining the score based on the identified purchase of the product. This is disclosed by Systrom [0115: access user transaction history (e.g., user credit card history) to extract user buying preferences … then arrange images in the image feed displayed to the user; e.g. the user can scroll serially through ranked and/or filtered (scored) images displayed via the interface].
E.	In regards to Claim 7, Yachin discloses, wherein identifying the purchase by the user of the product comprises detecting the purchase of the product by the user via the social networking system.  Yachin [Col. 6 Ln. 38-40].
F.	In regards to Claim 9, Yachin/Systrom disclose, further comprising: identifying an additional object within the user-generated digital content item and an additional product corresponding to the additional object, as this is solely duplicating the method of claim 1, i.e. merely duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (mere duplication of parts has no patentable significance unless a new and unexpected result is produced); 
	automatically providing, for display within the displayed user-generated digital content item; an additional selectable object element positioned where the additional object is depicted within the user-generated digital content item;
	and upon receiving a detection of a user selection of the additional selectable object element from within the user-generated digital content item, providing, for display within the second graphical user interface, the immersive view for the additional product corresponding to the additional object.  These limitations merely duplicate the claim 1 process, i.e. are merely duplication of parts.  Nevertheless, Systrom discloses it can direct the user to one or more products and/or brand-related interfaces, etc. within the social networking system.  Systrom [0063]; see also FIG. 13.
G.	In regards to Claim 12, Yachin does not specifically disclose, further comprising instructions that, when executed by the at least one processor, cause the social networking system to: 
	track user interactions by the user, associated with the user-generated digital content item, with respect to one or more brands of products from the product catalog; Yachin [Col. 8 Ln. 38-39; Col. 5 Ln. 58-59]
	Yachin does not specifically disclose, and determine the confidence score based on the tracked user interactions with respect to the one or more brands of products from the product catalog.  This is disclosed by Systrom [0022: access the brand interface to curate a brand feed within the platform, upload new photos, arrange or rank official branded photos, etc].  The motivation being the same as stated above in claim 1.
H.	In regards to Claim 13, Yachin does not specifically disclose, further comprising: wherein the first graphical user interface and the second graphical user interface are within a social networking system application, corresponding to the social networking system, within the client device.  This is disclosed by Systrom [0063: direct the user to one or more products and/or brand-related pages, interfaces, etc. within the social networking system.].  The motivation being the same as stated above in claim 1.
I.	In regards to Claims 14 and 23, Yachin does not specifically disclose, wherein the immersive view for the product is provided for display within a social networking system application, corresponding to the social networking system, within the client device without redirecting to a third-party website.  This is disclosed by Systrom, see at least FIG. 15 [0099: displaying image within a social networking interface accessible by the user; 0111: the social networking interface can be implemented through a native application executing on a mobile computing device, through a web browser executing on a mobile computing device; 0062: display retailer's location and product availability through a native social networking application executing on the mobile computing device].  The motivation being the same as stated above in claim 1.
J.	In regards Claim 16, Yachin discloses, wherein the visual information for the product comprises a product description of the product, a price of the product, and that indicates the identified object within the user-generated digital content item.  See at least Yachin FIG. 2D, [Col. 6 Ln. 20-22].
K.	In regards to Claim 21, Yachin discloses, wherein the user-generated digital content item comprises a digital image.  See at least Yachin FIG. 2A, [Col. 4 Ln. 33-35: store images previously captured by the onboard camera or otherwise stored to the mobile device (e.g., downloaded by the end user)].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Viswanathan (US Patent 10438264) in further view of Systrom (US Publication 2014/0279068) and Poletto (US Publication 2015/0177937).
A.	In regards to Claim 2, Yachin does not specifically disclose, wherein associating the user-generated digital content item with the product from the product catalog comprises: determining that the confidence score exceeds a threshold score associated with a corresponding likelihood that the identified object corresponds to the product from the product catalog; this is disclosed by Poletto [0076: if the images including the first contact are separate from the images including the second contact, then the relevancy score for the combined grouping may be high (e.g., 75% matching)].  
	and in response to determining that the confidence score exceeds the threshold score, automatically tagging the user-generated digital content item with a reference to the product from the product catalog.  This is disclosed by Poletto [0077: certain collection of content items includes a large amount of content items associated with the detected contact, this collection may be highlighted, displayed with a certain (threshold) relevancy score, and/or displayed with amount of associated content items included therein].  
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin/Systrom with the teachings from Poletto with the motivation to provide a relevancy grade for each collection of content items to determine which collection has the highest relevancy to an image used for display.  Poletto [0076].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Viswanathan (US Patent 10438264) in further view of Systrom (US Publication 2014/0279068) and Bentley (US Publication 2017/0024388).
A.	In regards to Claim 5, Yachin does not specifically disclose, further comprising: identifying one or more hashtags associated with the product within the social networking post of the user-generated digital content item; this is disclosed by Bentley [0002: a content item within the content corpus may be evaluated to identify a tag (e.g., metadata tag) of the content item; 0037: a content item within the set of content items may comprise an image content item, a video content item, a text content item ( e.g., a news article, a social media post) or the like];
	and determining the confidence score based on the identified one or more hashtags.  This is disclosed by Bentley [0048: query results may be identified based upon a confidence level for a tag of a content item (e.g., a metadata tag, etc.) and/or a confidence score for a temporal feature of the content item].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin/Systrom with the teachings from Bentley with the motivation to allow a user to perform easier search query through a search engine to locate digital images associated with an event by use of hashtags.  Bentley [0001].

Claims 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yachin (US Patent 10387866) in view of Viswanathan (US Patent 10438264) in further view of Systrom (US Publication 2014/0279068) and Cordova-Diba (US Publication 2016/0042251 Al).
A.	In regards to Claims 8, 15 and 22, Yachin does not specifically disclose, wherein the selectable object element indicates visual information for the product within the user- generated digital content item upon user interaction with a product reveal icon displayed within the user-generated digital content item.  This is old and known in the art, see Cordova-Diba FIG. 4F, [0304: the visual overlay of the hotspot package may be displayed as a frame, mini-webpage, or other user interface. The user interaction(s) may comprise one or more interactions with inputs within the user interface of the visual overlay, such as the selection of buttons, icons. The user interaction(s) may enable the user to access object (e.g., product) descriptions, prices, reviews, initiate and/or consummate a purchase of the object].  
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Yachin/Systrom with the teachings from Cordova-Diba with the motivation to enable a user of the digital media asset to open hotspot packages for objects for which he or she desires information (e.g., product information about the object or visually similar objects), and close hotspot packages for objects for which he or she does not desire information.  Cordova-Diba [0281].  Since the claimed limitation is merely a combination of known elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the amended independent claims, as a whole, integrate the recited limitations into a practical application that improves efficiency by reducing the number of user interactions that conventional systems, especially in mobile devices, require to identify a product from a content item, search for the product, and navigate to a website (e.g., between multiple applications and/or browser tabs) to access the product for purchase and/or for information (pp 12-14).  The Examiner respectfully disagrees.  The amended limitations do not integrate the abstract idea into a practical application but rather comprise abstract ideas performed on a computing device albeit a mobile device.  Accordingly, providing products to be purchased on a mobile computing device is an abstract idea grouped under Certain Methods of Organizing Human Activity, see 101 analysis above.
	Applicant argues the amended independent claims integrate the recited limitations into a practical application that is similar to the practical application recited in Core Wireless, by increasing the speed and ease with which a user could navigate within a user interface to desired data (pp 14-15).  The Examiner respectfully disagrees.  In Core Wireless, the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.  The Court pointed to the Specification, noting that it teaches problems associated with prior art interfaces, especially with respect to displaying information on devices with small screens.  The claimed invention was determined to be directed to an improved user interface, and were not directed to an abstract idea.  In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. 
	Contrary to Core Wireless, the instant claimed invention is directed towards an abstract idea and provides no improvement to a GUI or any computing devices. Also, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.  In fact, Applicant’s specification proffered improvement states that in regards to its system, “as described herein, the networking system provides features and functionality that improve the experience of users of the networking system to interact with products shown within digital content items” [0030].  This by no means describes a technical improvement as was provided by the Core Wireless specification.  Additionally, reducing the number of steps/interactions required within a user interface to access data and/or functionality of an immersive view for the product through modifications to the user interface that displays a user-generated digital content, is not an improvement to a technology nor does it improve a graphical user interface.  Although, reducing the number of interactions might improve on the number of steps required to access data and/or functionality, this would only amount to improving on an abstract idea algorithm rather than the improvement of a technology.  This reduction in steps does not effectuate a modification to the graphical user interface itself, and again there is no support in Applicant’s specification of any modification to a graphical user interface.  Thus, unlike Core Wireless, the instant claims as a whole are not directed to improving a graphical user interface but merely uses multiple graphical user interfaces to display content.
	Applicant submits the amended independent claims impose meaningful limitations on practicing the alleged abstract idea by automatically providing, for display, a selectable object element at a position where the identified object is depicted within a user-generated digital content item and detecting user interactions with the user-generated digital content item and/or the selectable object element to indicate visual information for the product corresponding to the object (p 16).  The Examiner respectfully disagrees.  The courts have defined the phrase "meaningful limitations" in various contexts as describing additional elements that provide an inventive concept to the claim as a whole. The considerations described in MPEP § 2106.05(a)-(d) are meaningful limitations when they amount to significantly more than the judicial exception, or when they integrate a judicial exception into a practical application.  See MPEP 2106.05(e).  Displaying selectable objects on a computer screen i.e. a graphical user interface, and detecting user interaction to provide information for the object displayed does not provide additional elements that amount to significantly more than the abstract idea or integrate the abstract idea into a practical application.  These amended limitations only further add to the abstract idea and/or include additional elements that are well understood in the art.  See 101 analysis above.
	As such, the claims in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the Examiner considers that the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.  
B.	Applicant’s arguments regarding the 35 U.S.C. § 112 rejection are moot in light of Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 10 and 20.
C.	Applicant’s argument regarding the 35 U.S.C. § 103 rejections of claims 1, 10 and 20, that the references fail to teach or suggest “automatically providing, for display within the displayed user-generated digital content item, a selectable object element for selecting the identified object at a position where the identified object is depicted within the user-generated digital content item, the selectable object element indicating visual information for the product within the user-generated digital content item upon user interaction with the user-generated digital content item.”  The Examiner respectfully.  Systrom discloses that it tags an image in a social feed with brand-related metadata, to define a link (or "hotspot") within the image to brand content; it incorporates links to brands or products within the image; Systrom [0018} and that tags are automatically generated for the image; Systrom [0033].  Systrom also discloses that it displays callouts for each hotspot in the image, such as a product or brand description in response to a mouse-over event over a tagged product (user interaction); Systrom [0056]; and that it sets one or more areas of the image (position of the object) through which a user can access additional brand, product, merchant, or product line information] Systrom [0077].
D.	Applicant’s arguments regarding the dependent claims 2-9, 11-16, and 21-23 are rejected accordingly to independent claims 1, 10 and 20.



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622




    
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).